Citation Nr: 0720387	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-00 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Louis M. DiDonato, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to April 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.   

In January 2005, the veteran was afforded a Board hearing at 
the RO before one of the undersigned Veterans Law Judges.  A 
transcript of that hearing showed that portions of the 
hearing were inaudible.  The veteran exercised his right to 
another hearing, and he was afforded a hearing at the RO in 
March 2007 before another of the undersigned Veterans Law 
Judges.


REMAND

In a May 2007 letter, the veteran's representative set forth 
stressors the veteran believes caused his PTSD.  

One, the veteran contends that while serving as a member of 
the Base Guard force of Cu Chi, he was exposed to multiple 
atrocities committed on the guards on the base sometime 
between March and May of 1966.  He maintains that the Viet 
Cong/ North Vietnamese Army infiltrated the guard posts, 
killed several guards, and mutilated their bodies.  

Two, the veteran contends that he observed a service member 
barricade himself in the barracks and engage military police 
officers who eventually killed him.  This incident occurred 
at Cu Chi, sometime between March and May of 1966.  

Three, the veteran contends that he observed a helicopter 
crash that killed all four crew members.  This incident 
occurred at Cu Chi.  He does not recall the date.  

Four, the veteran contends that he observed a service member 
accidentally blow himself up in a Conex container.  This 
incident occurred at Cu Chi, sometime between February 1966 
and March 1967.  

Five, the veteran contends that he observed a service member 
accidentally blow himself up in a fuel pod.  This incident 
occurred at Cu Chi.  He does not recall the date.  

Six, the veteran contends that he observed a lieutenant and 
his driver hit a land mine which resulted in killing the 
lieutenant and wounding the driver.  This incident occurred 
in the "vicinity of Cu Chi Base Camp," sometime between 
June and September of 1966.   

Personnel records reflect that the veteran served two tours 
in the Republic of Vietnam sometime during the period of 
September 1965 to October 1967.  He was assigned to the 65th 
Engineer Battalion, 25th Infantry Division.  According to a 
prior stressor statement dated in June 2002, he indicated 
that under those units he served in the 563rd Supply Company.   

The veteran's representative has requested that alternative 
records be researched to verify the occurrence of the above 
stressors.  Specifically, he has asked that the G1, G3, and 
G4 Journals from the 25th Infantry Division, 25th Decision 
Support Command, and United States Army Garrison, Cu Chi (or 
Cu Chi Army Garrison) be researched.  Also, he has asked that 
the following be researched:  Division Support Command daily 
journals; 65th Engineer Battalion daily journals; mortuary 
records from the United States Army Mortuary in Long Binh or 
Da Nang; "OPREP 5 from USARV to Cincpac;" 25th Infantry 
Division Provost Martial's (or 25th Military Police Company) 
daily blotter reports; 25th Infantry Division Inspector 
General Reports/Investigations; United States Army Aviation 
Safety Center accident investigations; daily journals from 
the Aviation Unit (25th Aviation Battalion); air traffic 
control records; Division Safety Office reports and journals; 
Division Maintenance Ordnance battalion daily journals; and 
25th Inspector General reports.  

The representative has not waived the veteran's right to have 
this additional stressor statement considered by the 
originating agency.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.  The RO or the AMC should undertake 
appropriate development to verify the six 
stressors identified above through the 
U.S. Army and Joint Services Records 
Research Center, or other appropriate 
depository.  The depository should be 
requested to include research of the 
alternative records identified above by 
the veteran's representative for purposes 
of verifying the occurrence of the 
claimed stressors if any of these records 
are in existence.  

2.  Thereafter, if an alleged stressor 
has been verified, the veteran should be 
scheduled for a VA examination by a 
psychiatrist or psychologist to determine 
if he has PTSD due to the verified 
service stressor(s).  The claims folders 
must be made available to and reviewed by 
the examiner, and any indicated studies 
should be performed.

A diagnosis of PTSD under the DSM-IV 
should be confirmed or ruled out.  If 
PTSD is not diagnosed, the examiner 
should explain why the veteran does not 
meet the criteria for this diagnosis.  If 
PTSD is diagnosed, the elements 
supporting the diagnosis, to include the 
verified stressor(s), should be 
identified.

The rationale for all opinions expressed 
should also be provided.

3.  The RO or the AMC should also 
undertake any other indicated 
development.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

        (CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



___________________________                  
____________________________
         Thomas J. Dannaher		            D. C. Spickler
         Veterans Law Judge, 	                                         
Veterans Law Judge, 
   Board of Veterans' Appeals	                               
Board of Veterans' Appeals



                                       
___________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



